ORDER
The records in the office of the Clerk of The Supreme Court show that, on April 13, 1961, Harold V. Sullivan, Jr., was admitted as a member of the Bar of this State.
In a letter addressed to Mr. Robert N. DuRant, Executive Director of the South Carolina Bar, dated 29 December 1982, Mr. Sullivan requested that his resignation be accepted. Mr. Sullivan’s letter is made a part of this Order. Mr. Sullivan also confirmed his resignation to the South Carolina Supreme Court.
*37It is, therefore, ordered that the resignation of Harold V. Sullivan, Jr., be accepted. He shall forthwith, within five days, deliver to the Clerk of the Supreme Court his Certificate of Admission to practice law in this State, and his name shall be stricken from the roll of attorneys.
Harold V. Sullivan, Jr.
1215 Briarwood
Anderson, South Carolina 29621
29 December 1982
South Carolina Bar
P. O. Box 11039
Columbia, S. C. 29211
Gentlemen:
I retired in Oct. 1982 at age sixty — As I have not reached the required age of sixty-five for bar retirement, please accept my resignation from the South Carolina Bar effective above date.
Yours very truly,
/s/ Harold V. Sullivan, Jr.
Harold V. Sullivan, Jr.